Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims and Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 19 January 2021.
Claims 1, 7-11, 13-16, 18, 21-29 are pending. Claims 1, 13, 25-29 are amended. Claims 2-6, 12, 17, and 19-20 are canceled.
Claim objections are withdrawn in light of the claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 10, 21, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) in view of Parkhe et al. (US 2008/0089001 A1 hereinafter “Parkhe ‘001”) and Ikeda et al. (US 2006/0005930 A1 hereinafter “Ikeda”).
Regarding claim 1, Collins teaches a plasma processing apparatus (plasma reactor, abstract, title, Fig. 1A-5) comprising: 
A process chamber (comprising chamber 100, Fig. 1A, paragraph [0014]) comprising a wafer chuck assembly (comprising workpiece support pedestal 200, Fig. 1A-5, paragraph [0018]) including:
a shaft (comprising annular cathode ground return 248, Fig. 1B, paragraph [0021]; not labeled in Fig.2-5 but is understood as the cylindrical portion extending from cathode ground housing 222);
A puck coupled to the shaft (comprising 248, Fig. 1B) comprising:
an electrically conductive plate (comprising ground housing 222, Fig. 1B-Fig.5) characterized by an outer radius and defining a recessed cavity within the electrically conductive plate (Fig. 1B-Fig.5, paragraph [0020]), wherein the electrically conductive plate (comprising 222, Fig. 1B and 4) defines an exterior housing of the shaft (comprising 248, Fig. 1B; not labeled in Fig. 4 but understood as the cylindrical extension from 222) extending through the process chamber; 
An electrically insulating material (comprising puck 202, Fig. 1B-Fig.5) defining a top surface (comprising 202a, Fig. 1B-Fig. 5) of the puck (paragraph [0018]), the electrically insulating material (202, Fig. 1B-Fig.5) characterized by an outer radius less than the outer radius of the electrically conductive plate (222, Fig. 1B-Fig.5), wherein the electrically insulating material defines a recessed ledge (comprising 202b, Fig. 1B; comprising 202c, Fig. 3 and 5; not labeled Fig. 4) extending to the outer radius of the electrically insulating material (202, Fig. 1B, 3, 4, 5; paragraph [0020], [0039]); 
an edge ring (comprising process kit 212 including annular process kit insulator 220, Fig. 1B, paragraph [0020]; comprising collar 214 and unlabeled ring portion outside of 214, Fig. 4) defining a contact surface, wherein the contact surface is disposed on and in contact with the recessed ledge (see annotated, Fig. 1B and 4 below) of the electrically insulating material and on and in contact with a portion of the electrically conductive plate (comprising 224 and 222, Fig. 1B and 4) defining the recessed cavity within the electrically conductive plate (More 
see annotated Fig. 1B and 4 for bullet viii above.

    PNG
    media_image1.png
    838
    1392
    media_image1.png
    Greyscale

A plurality of electrodes (comprising conductive grid 206, Fig. 1B-Fig.5, conductive grid 350, Fig. 3-5; heater elements 211 including inner heater 211a and outer heater 211b, Fig.1B-Fig.5) embedded within the electrically insulating material (202, Fig. 1B-Fig.5) (paragraph [0018]-[0019],[0037]); and
An inner puck element (comprising cathode/metal plate 208, Fig. 1B-Fig.5, paragraph [0018]-[0019]) that defines one or more channels (comprising internal fluid flow passages 210, Fig. 1B-Fig.5, paragraph [0019]) for a heat exchange fluid (i.e. liquid coolant), the inner puck element (208, Fig. 1B-Fig.5) being in thermal communication with the electrically insulating material (202, Fig. 1B-Fig.5) (since inner puck element 208 is in contact with electrically insulating material 202 as shown in Fig. 1B-Fig.5, they are in conductive thermal communication with each other.), 
wherein the inner puck element (comprising 208, Fig. 1B-5) defines (i.e. demarcates the limits of) an insulating liner (comprising center insulator 242, Fig. 1B-5, paragraph [0021]) extending along an interior surface of the shaft housing (comprising 248, Fig. 1B-5) through the process chamber (comprising 100, Fig. 1A).
Regarding claim 1, Collins does not explicitly teach a remote plasma source and an electrically conductive base housing disposed outside of the process chamber and extending about the shaft housing and the insulating liner.
However, Collins teach that the plasma source used in the plasma apparatus is not limited to that shown in Fig. 1A and further teach various plasma source arrangements (paragraph [0014]-[0017]). Collins also teaches that plasma can damage or erode the wafer chuck assembly (paragraph [0001]).
Further, Parkhe ‘001 teaches a plasma processing system (comprising apparatus 100, Fig. 5, paragraph[0002]-[0003], [0039]) including a remote plasma source (comprising 154, Fig. 5, paragraph [0002]-[0003],[0041]-[0043]) and further teaches various other plasma source arrangements that would also be suitable for plasma processing (paragraph [0041]-[0043]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plasma source of Collins with a remote plasma source in view of teachings of Parkhe ‘001 as a known suitable alternative configuration of a plasms source which would enable generation of plasma away from/remote from the wafer and wafer chuck assembly and further prevent potential wafer and wafer chuck assembly damage from plasma ignition in a plasma processing apparatus.
Collins in view of Parkhe ’001 as applied above does not explicitly teach an electrically conductive base housing disposed outside of the process chamber and extending about the shaft housing and the insulating liner.
However, Ikeda teaches a plasma processing apparatus (plasma processing device 10, Fig. 1) including a substrate support assembly (comprising substrate supporting structure 50, Fig. 1, paragraph [0027]) comprising an electrically conductive base housing (comprising shield cover 205 made of metal and is grounded, Fig. 1-2, paragraph [0032])  disposed outside of the process chamber (comprising processing space 402, Fig. 1) and extending about the shaft housing (comprising support cover 515, Fig. 1 and 2, paragraph [0045]) and the insulating liner (comprising insulator 513, Fig. 2, paragraph [0045). Ikeda further teaches that the electrically conductive base housing (comprising 205, Fig. 1 and 2) prevents RF leakage to the outside (paragraph [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electrically conductive base housing (Ikeda: 205, Fig. 1 and 2) disposed outside of the process chamber and extending about the shaft housing (Collins: comprising 248, Fig. 1B; comprising annular extension of 222, Fig. 4) and the insulating liner (Collins: comprising 242, Fig. 1B-5) in view of teachings of Ikeda in the apparatus of Collins in view of Parkhe ‘001 as a known suitable alternative configuration of a substrate support assembly which would prevent RF leakage to the outside (Ikeda: paragraph [0033]).
Regarding claim 7, Collins in view of Parkhe ‘001 and Ikeda teaches all of the limitations of claim 1 as applied above.
Collins further teaches wherein the process chamber (comprising chamber 100, Fig. 1A, paragraph [0014]) is bounded by one or more chamber walls (comprising 102, 104, 106, Fig. 1A, paragraph [0014]), and wherein the processing system further comprises one or more power supplies (comprising VHF generator 122, Fig. 1A, paragraph [0017]; comprising RF bias 230 and 232, Fig. 1A to Fig. 5, paragraph [0021]; comprising ESC voltage supply 252, Fig. 1A-5, paragraph [0022]); wherein the wafer chuck assembly is disposed such that at least the puck (comprising 202 and 208, Fig. 1A) is within the process chamber (comprising 100, Fig. 1A); and the one or more power supplies couple with the plurality of electrodes (comprising grid 206, Fig. 
Regarding claim 10, Collins in view of Parkhe ’001 and Ikeda as applied above do not explicitly teach a connective element disposed between the inner puck element and the electrically insulating material.
However, Parkhe ’001 further teaches providing a connective element (comprising baseplate 42, Fig. 1, 2, 5) disposed between an inner puck element (56, Fig. 5) and the electrically insulating material (comprising 30, Fig. 1, 2, 5)(paragraph [0017]-[0018]). Parkhe ’001 further teaches that the connective element can comprise a composite material made of ceramic (i.e. an insulating material) and metal to have good heat transfer properties and can reduce thermal mismatch (paragraph [0018]).
Additionally, Collins teaches that an electrically insulating material defining a top surface of the puck (202, Fig. 1B-5) is supported on the inner puck element (comprising 208, Fig. 1B-5) which is metal (comprising 208, Fig. 1B-5, paragraph [0018]) but is silent as to how the pieces are joined or assembled.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the connective element (42, Fig. 1, 25, Parkhe ‘001) as taught by Parkhe’001 and to place the connective element between the inner puck element (Collins:208, Fig. 1B-Fig.5 )and the electrically insulating material (Collins: 202, Fig. 1B-Fig.5) in the apparatus of Collins in view of Parkhe ‘001 and Ikeda as a known suitable alternative configuration of wafer chuck assembly which would enable reducing thermal mismatch between a ceramic/dielectric (i.e. the electrically insulating top surface 202, Fig. 1B-5 of Collins) and a 
Regarding claim 21, Collins further teaches wherein the inner puck element (208, Fig. 1B-Fig.5) is seated within the recessed cavity of the electrically conductive plate (222, Fig. 1B-Fig.5), and wherein the inner puck element (208, Fig. 1B-Fig.5) is at least partially in contact with the electrically conductive plate (222, Fig. 4) (as shown in the embodiment in Fig. 4, 208 is in contact with electrically conductive plate 222 to enable grounding, paragraph [0040]).
Regarding claim 22, Collins in view of Parkhe ‘001 and Ikeda as applied above teach all of the limitations of claim 10 and 21 above including a connective element (Parkhe ‘001: 42, Fig. 5) disposed between the inner puck element (Collins: 208, Fig. 1B-Fig.5) and the electrically insulating material (Collins: 202, Fig. 1B-Fig.5). Further one of ordinary skill in the art would understand that the resulting apparatus of Collins in view of Parkhe ‘001 and Ikeda as applied above would have the connective element at least partially seated within the recessed cavity of the electrically conductive plate (Collins: 222, Fig. 1B-Fig.5) since both inner puck element (208, Fig. 1B-Fig.5) and electrically insulating material (202, Fig. 1B-Fig.5) are seated in the recessed cavity of the electrically conductive plate and the electrically conductive plate surrounds both inner puck element (208, Fig. 1B-Fig.5) and electrically insulating material (202, Fig. 1B-Fig.5). Thus claim 22 limitation “wherein the connective element is at least partially seated within the recessed cavity of the electrically conductive plate” is met.
Regarding claim 23, Collins in view of Parkhe ‘001 and Ikeda as applied above teach all of the limitations of claim 10, 21, and 22 above.
Collins further teach wherein the inner puck element (208, Fig. 1B-Fig.5) is characterized by an outer radius defined by an outer sidewall.
Collins in view of Parkhe’ 001 and Ikeda as applied above do not explicitly teach that the connective element encompasses the inner puck element and extends along the outer sidewall of the inner puck element.
However Parkhe’ 001 further teaches wherein the inner puck element (56, Fig. 5) is characterized by an outer radius defined by an outer side wall, and wherein the connective element (42, Fig. 5) encompasses the inner puck element (56, Fig. 5) and extends along the outer side wall of the inner puck element (56,Fig. 5). Parkhe ’001 further teaches that the connective element can comprise a composite material made of ceramic (i.e. an insulating material) and metal to have good heat transfer properties and can reduce thermal mismatch (paragraph [0018]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connective element to encompass the inner puck element (Collins: 208, Fig. 4)  and extend along the outer side wall of the inner puck element in view of teachings of Parkhe ‘001 in the apparatus of Collins in view of Parkhe ‘001 and Ikeda as a known suitable alternative configuration of a connective element with respect to an inner puck which also enable suitable heat transfer to the substrate to be processed. 
Regarding claim 24, Collins in view of Parkhe ‘001 and Ikeda teach all of the limitations of claim 1 and 10 above including an inner puck element (Collins: 208, Fig. 1A-5), an electrically insulating material (Collins: 202, Fig. 1A-5), and a connective element (Parkhe ‘001: comprising 42, Fig. 5)
Collins further teaches a gas channel (comprising gas feed conduits 260-1, 260-2 connected to thermal conductive gas supply 262, Fig. 1B, paragraph [0022]) defined in an inner puck element (208, Fig. 1A-5) and an electrically insulating material (202, Fig. 1A-5) (Since the channel 260-1,260-2 extend through electrically insulating material 202 and inner puck element 208 to reach the surface of 202 to deliver gas to channels 203 in surface 202a of electrically insulating material 202 (paragraph [0022]), the channel 260-1-260-2 would necessarily be .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) in view of Parkhe et al. (US 2008/0089001 A1 hereinafter “Parkhe ‘001”) and Ikeda et al. (US 2006/0005930 A1 hereinafter “Ikeda”) as applied to claims 1, 7, 10, 21, 22, 23 above and further in view of Kanno et al. (US 2003/0164226 A1 hereinafter “Kanno”).
Regarding claim 8, Collins in view of Parkhe ‘001 and Ikeda and as applied above do not explicitly teach a DC probe that extends through the top surface of the puck.
However, Kanno teaches a plasma wafer processing system (abstract, paragraph [0016], Fig. 1-3) including a wafer chuck assembly (comprising of wafer stage 52, Fig. 1-2 ) having a DC probe (i.e. high voltage probe, paragraph [0071]) that extends (via through holes 62 and 63, Fig. 2) through the top surface of the puck (comprising of dielectric film 55, Fig. 2; paragraph [0067]) (paragraph [0071]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a DC probe that extends through the top surface of the puck in view of teachings of Kanno in the apparatus of Collins in view of Parkhe ‘001 and Ikeda to enable measuring a voltage on the wafer (Kanno et al. paragraph [0071]) for improved substrate processing monitoring.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) in view of Parkhe et al. (US 2008/0089001 A1 hereinafter “Parkhe ‘001”) and Ikeda et al. (US 2006/0005930 A1 hereinafter “Ikeda”) and  Kanno et al. (US 2003/0164226 A1 hereinafter “Kanno”) as applied to claim 8 above and further in view of Dahimene et al. (US 6,198,616 B1 hereinafter “Dahimene”) and Himori et al. (US 2012/0247677 A1 hereinafter “Himori”).
Regarding claim 9, Collins in view of Parkhe ‘001, Ikeda and Kanno do not explicitly teach that a power supply of the one or more power supplies adjusts a DC offset between at least one of the electrodes and the at least one of the one or more chamber walls in response to a signal from the DC probe.
However, Dahimene teaches a plasma wafer processing system (system 100, Fig. 1, abstract; col 5 line 11-30, col 6 line 6) including a wafer chuck assembly (comprising pedestal assembly 124, Fig. 1 col 5 line 37) wherein a power (i.e. chucking voltage) supplied to the chuck electrode 118 (Fig. 1, col 5 line 60-col 6 line 4) is adjusted to compensate for chamber parameter fluctuations based on probe measurements (col 5 line 19-22; col 6 line 56-67).
Additionally, Himori teaches a plasma processing system (substrate processing apparatus, abstract, paragraph[0026], Fig. 1 and 5) including a wafer chuck assembly (susceptor 12, Fig. 1 and 5; paragraph [0033], [0038], [0044]), a power supply (power supply 23, Fig. 1 and 5) supplying power to the electrostatic chucking electrode (24, Fig. 1 and 5; paragraph [0033]), a grounded top wall (comprising of showerhead 29 including upper electrode plate 30, Fig. 1, paragraph [0037]), alternatively a powered top wall (comprising of upper electrode plate 30, Fig. 5, paragraph [0049]-[0051]), and a control unit (36, Fig. 1 and 5; paragraph [0038]) configured to control the power supplied (and therefore the voltage supplied) by the power supply (comprising 23, Fig. 1 and 5) (paragraph [0038]). Himori further teaches that ions or radicals of the plasma are attracted toward the wafer W with the bias voltage generated in the susceptor 12 from the LF high frequency power supply 20 and the DC voltage applying unit 23 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide power supply of the one or more power supplies to adjust a DC offset between at least one of the electrodes and the at least one of the one or more chamber walls in response to a signal from the DC probe in view of teachings of Dahimene and Himori in the apparatus of Collins in view of Parkhe ‘001, Ikeda and Kanno to maintain constant wafer-to-chuck potential difference (col 5 line 19-22, Dahimene) and to control energy and thus flow of ions or radicals of plasma toward the substrate or wafer during processing (paragraph [0038], Himori).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) in view of Parkhe et al. (US 2008/0089001 A1 hereinafter “Parkhe ‘001”) and Ikeda et al. (US 2006/0005930 A1 hereinafter “Ikeda”) as applied to claims 1, 7, 10, 13, 14, 18, 21, 22, 23, 24, 25, 26, 28, 29 above and further in view of Sansoni et al. (US 2010/0039747 A1 hereinafter “Sansoni”).
Regarding claim 11, Parkhe ‘001 in view of Collins and Ikeda teaches all of the limitations of claim 1 as applied above and further teaches that the connective element (Parkhe: 42, Fig. 1, 2, 5) comprises a composite base of ceramic and metal including silicon carbide infiltrated with aluminum, silicon and trace amounts of copper (paragraph [0018]).
Collins in view of Parkhe ‘001 and Ikeda as applied above does not explicitly teach that the connective element comprises aluminum silicon carbide.
However, Sansoni teaches a wafer chuck assembly (comprising electrostatic chuck assembly 124 and puck 150, abstract; Fig. 1 and 5A; paragraph [0036], [0068]) comprising a connective ele3ment (lower puck plate 550B, Fig. 5A, paragraph [0068]-[0069]) disposed between the inner puck element (cooling plate 505, Fig. 5A; paragraph [0068]) and the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a connective element comprising of aluminum silicon carbide in view of teachings of Sansoni in the apparatus of Collins in view of Parkhe ‘001, Ikeda as a known suitable alternative composite ceramic and metal material for use as a connective element in a wafer chuck assembly.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 13, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisato et al. (US 2010/0244350 A1 hereinafter "Fujisato") in view of Parkhe et al. (US 2008/0089001 A1 hereinafter “Parkhe ‘001”), Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) and Ikeda et al. (US 2006/0005930 A1 hereinafter “Ikeda”).
Regarding claim 13, Fujisato teaches A plasma processing system (plasma film forming apparatus, Fig. 1, paragraph [0014]) comprising: 
a process chamber (comprising processing chamber 22 including processing space S, Fig. 1, paragraph [0026],[0033]) comprising a wafer chuck assembly (mounting table structure 32, Fig. 1, 2, 3, 7, 8, paragraph [0027]) including:
a shaft (comprising support column 44, Fig. 1, 2, 7, 8, paragraph [0028]);
a puck (comprising 38, 42, 146, Fig. 1, 2, 3, 7, 8) coupled with the shaft (comprising 44, Fig. 1, 2, 7, 8), the puck comprising: 
an electrically insulating material (comprising ceramic mounting table 38, Fig. 1, 2, 3, 7, 8, paragraph [0027], ; mounting table 38 can comprise electrically insulating materials such as ceramics including alumina, aluminum nitride, SiC or the like paragraph [0039]) defining a top surface of the puck; a plurality of electrodes (comprising chuck electrode 34 and heater 36, Fig. 1, 2, 7, 8, paragraph [0027] ) embedded within the electrically insulating material (comprising 38, Fig. 1, 2, 3, 8);
an inner puck element (comprising lower block body 132b of the cooling jacket 120, Fig. 2, 3, 8, paragraph [0050]; comprising cooling jacket 120, Fig. 7, paragraph [0073]) that forms one or more channels (comprising coolant path 40, Fig. 1, 2, 3, 7, 8, paragraph [0027]) for a heat exchange fluid, the inner puck element being in thermal communication  (i.e. at least via conduction through the joined parts of the wafer chuck assembly as understood from Fig. 1, 2, 7, 8) with the electrically insulating material (comprising 38, Fig. 1, 2, 3, 8)(paragraph [0051], [0061]-[0063]);
an electrically conductive plate (comprising disc shaped base plate 118 and shield 146, Fig. 1, 2, paragraph [0045],[0054]) disposed in contact with the inner puck element (comprising 132b, Fig. 1, 2, 8; comprising 120, Fig. 7), wherein the inner puck element (comprising 132b, Fig. 1, 2, 8; comprising 120, Fig. 7) is seated within a cavity defined by the electrically conductive plate (as understood from Fig. 2, 118 forms the bottom of the cavity and shield 146 forms the sidewalls of the cavity), wherein the electrically conductive plate (118 and 146, Fig. 1, 2, 7, 8) defines an outer radius of the puck (as understood from Fig. 2, 146 forms an outer radius surrounding the cavity of the wafer chuck assembly), and wherein the electrically conductive plate defines (i.e. interpreted as demarcating a boundary) an exterior housing of the shaft (comprising 44, Fig. 1, 2, 8, i.e. the 
a connective element (comprising flange 100A, Fig. 2, paragraph [0040]-[0041],[0048]) disposed between the inner puck element (comprising 132B, Fig. 2) and the electrically insulating material (comprising 38, Fig. 2 and 8) (at least the top thin portion of 100A which is in contact with the bottom surface of the electrically insulating material 38 is between the electrically insulating material 38 and the inner puck element 132B), wherein the connective element (comprising 100A, Fig. 2 and 8) is at least partially seated within the cavity of the electrically conductive plate (comprising 118 and 146, Fig. 2 and 8), wherein the inner puck element (comprising 132B, Fig. 2 and 8) is characterized by an outer radius defined by an outer sidewall (as understood from Fig. 2), and wherein the connective element (comprising 100A, Fig. 2) encompasses (i.e. forms a circle about) the inner puck element and extends along the outer sidewall of the inner puck element (comprising 132B, Fig. 2) (as understood from Fig. 2, 100A of the connective element surrounds inner puck element 132B);
 Fujisato does not explicitly teach a remote plasma source, wherein the inner puck element defines an insulating liner extending from the inner puck element through the process chamber, the exterior housing of the shaft extending about the insulating liner, and an electrically conductive base housing disposed outside of the process chamber and extending about the shaft housing and the insulating liner.
 However, Parkhe ‘001 teaches a plasma processing system (comprising apparatus 100, Fig. 5, paragraph[0002]-[0003], [0039]) including a remote plasma source (comprising 154, Fig. 5, paragraph [0002]-[0003],[0041]-[0043]) and further teaches various other plasma 
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plasma source of Fujisato with a remote plasma source in view of teachings of Parkhe ‘001 as a known suitable alternative configuration of a plasms source which would enable generation of plasma away from/remote from the wafer and wafer chuck assembly and further prevent potential wafer and wafer chuck assembly damage from plasma ignition in a plasma processing apparatus.
 Fujisato in view of Parkhe '001 as applied above does not explicitly teach wherein the inner puck element defines an insulating liner extending from the inner puck element through the process chamber, the exterior housing of the shaft extending about the insulating liner, and an electrically conductive base housing disposed outside of the process chamber and extending about the shaft housing and the insulating liner.
 However, Parkhe '001 teaches coolant lines (comprising coolant tubes 66A and 66B, Fig. 2, paragraph [0050]; electrode line 56 and backside gas line, Fig. 2, paragraph [0032],[0043]; comprising thermocouple line 70, Fig. 2, paragraph [0032]) and through the shaft (Fig. 1 and 2).
 Additionally,  Collins wherein the inner puck element (comprising 208, Fig. 1B-5) defines (i.e. demarcates the limits of) an insulating liner (comprising center insulator 242 and/or hollow cylindrical insulator 246, Fig. 1B-5, paragraph [0021]) extending from the inner puck element (comprising 208, Fig. 1B-5) through the process chamber (comprising 100, Fig. 1A); and wherein the electrically conductive plate (222, Fig. 4) defines an outer radius of the puck (comprising 202 and 208, Fig. 4); and wherein the electrically conductive plate (comprising 222, Fig. 1B and 4) defines an exterior housing of the shaft (comprising 248, Fig. 1B; not labeled in Fig. 4 but understood as the cylindrical extension from 222) extending about the insulating liner (comprising 242, Fig. 4; comprising 246, Fig. 1B) and through the process chamber. Collins further teaches that connectors (comprising heater supply conductor pairs 
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an insulating liner (Collins: 242, Fig. 1B-5; 246, Fig. 1B-3,5) configure the inner puck element (Fujisato: 132B, Fig. 2 and 8; 120 Fig. 7) to define (i.e. demarcates the limits of) an insulating liner (Collins: 242, Fig. 1B-5; 246, Fig. 1B-3,5) extending from the inner puck element and through the process chamber and to configure the electrically conductive plate (Fujisato: comprising 118 and 146, Fig. 2, 7, 8) to define (i.e. demarcates the limits of) an exterior housing of the shaft (Fujisato: comprising 44, Fig. 2, 7, 8) extending about the insulating liner (Collins: 242, Fig. 1B-5; 246, Fig. 1B-3,5) in view of teachings of Collins in the apparatus of Fujisato in view of Parkhe ‘001 as a known suitable alternative configuration of a substrate support assembly which would enable insulating/isolation of connectors from each other and from the shaft of the substrate support assembly.
 Fujisato in view of Parkhe '001 and Collins as applied above do not explicitly teach an electrically conductive base housing disposed outside of the process chamber and extending about the shaft housing and the insulating liner.
 However Ikeda teaches a plasma processing apparatus (plasma processing device 10, Fig. 1) including a substrate support assembly (comprising substrate supporting structure 50, Fig. 1, paragraph [0027]) comprising an electrically conductive base housing (comprising shield cover 205 made of metal and is grounded, Fig. 1-2, paragraph [0032])  disposed outside of the process chamber (comprising processing space 402, Fig. 1) and extending about the shaft housing (comprising support cover 515, Fig. 1 and 2, paragraph [0045]) and the insulating liner (comprising insulator 513, Fig. 2, paragraph [0045). Ikeda further teaches that the electrically conductive base housing (comprising 205, Fig. 1 and 2) prevents RF leakage to the outside (paragraph [0033]).
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electrically conductive base housing (Ikeda: 205, Fig. 1 and 2) disposed outside of the process chamber and extending about the shaft housing (Fujisato: comprising 44, Fig. 2, 7, 8) and the insulating liner (Collins: comprising 242, Fig. 1B-5) in view of teachings of Ikeda in the apparatus of Fujisato in view of Parkhe ‘001 and Collins as a known suitable alternative configuration of a substrate support assembly which would prevent RF leakage to the outside (Ikeda: paragraph [0033]).
Regarding claim 14, Fujisato in view of Parkhe ‘001, Collins and Ikeda teaches all of the limitations of claim 13 above and Fujisato further teaches a plurality of connectors (comprising electrode line 56 and power supply line 62, Fig. 2, 7, 8) comprising electrical connectors of the electrodes (comprising 34 and 36, Fig. 2, 7, 8)(paragraph [0031]-[0032]).
Regarding claim 18, Fujisato in view of Parkhe ‘001, Collins and Ikeda teach all of the limitations of claims 13 and 14 above and Fujisato further teaches wherein the connectors (comprising 56 and 62, Fig. 2, 7, 8) further comprise one or more fluid conduits (comprising 56 or 68, Fig. 2, 7, 8, paragraph [0032]), and wherein at least one of the one or more fluid conduits is configured to provide a heat transfer gas, the top surface of the puck (comprising 38, Fig. 1, 2, 7, 8)(paragraph [0032]).
Fujisato in view of Parkhe ‘001, Collins and Ikeda as applied above do not explicitly teach that the top surface of the puck defines channels for the heat transfer gas to spread between the top surface of the puck and a bottom surface of a wafer.
However, Parkhe ‘001 further teaches the top surface of the puck defines channels (comprising grooves 37, Fig. 1) for the heat transfer gas to spread between the top surface of the puck and a bottom surface of a wafer (paragraph[0016],[0022], [0037]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the top surface of the puck (comprising top surface of 38, Fig. 1, 2, 7, 8 of Fujisato) to comprise or define channels (Parkhe ‘001: 37, Fig. 1) for the heat transfer .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisato et al. (US 2010/0244350 A1 hereinafter "Fujisato") in view of Parkhe et al. (US 2008/0089001 A1 hereinafter “Parkhe ‘001”), Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) and Ikeda et al. (US 2006/0005930 A1 hereinafter “Ikeda”) as applied to claims 13, 14, 18 above and further in view of and Hwang et al. (US 2013/0001899 A1 hereinafter “Hwang”).
Regarding claim 15, Fujisato in view of Parkhe ‘001, Collins and Ikeda teaches all of the limitations of claim 13 and 14 above including (Collins: comprising center insulator 242 and/or hollow cylindrical insulator 246, Fig. 1B-5, paragraph [0021]), shaft housing (Fujisato: 44, Fig. 1, 2, 7, 8), and plurality of connectors (Fujisato: comprising 56 and 62, Fig. 2, 7, 8), and electrically conductive base housing (Ikeda: comprising 205, Fig. 1-2).
Fujisato in view of Parkhe ‘001, Collins and Ikeda as applied above do not explicitly teach an electrically insulating terminal block disposed within the electrically conductive base housing, the plurality of connectors passing through the terminal block; wherein the insulating liner and shaft housing are disposed between the electrically conductive base housing and the electrically insulating terminal block.
However, Hwang further teaches a substrate support assembly (116, Fig. 1, 3) including an electrically insulating terminal block (comprising insulator block 212, Fig. 2 and 3, paragraph [0040]) disposed within the electrically conductive base housing (comprising base 119 made of metal such as stainless steel, aluminum or the like, and having walls 302, 303 and recess 309 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an electrically insulating terminal block (Hwang: 212, Fig. 3) disposed within the electrically conductive base housing (Ikeda: 205, Fig. 2) and configure the insulating liner (Collins: 242, Fig. 1B-5; 246, Fig. 1B-3, 5) and shaft housing (Fujisato: 44, Fig. 1, 2, 7, 8; Fig. 5; Collins: comprising 248, Fig. 1B) to be between the electrically insulating terminal block and the electrically conductive base housing in view of teachings of Hwang in the apparatus of Fujisato in view of Parkhe ‘001, Collins and Ikeda as a known suitable alternative configuration of a substrate support assembly which would enable facilitating coupling of one or more processing resource supplies to the connectors (Hwang: paragraph [0040]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisato et al. (US 2010/0244350 A1 hereinafter "Fujisato") in view of Parkhe et al. (US 2008/0089001 A1 hereinafter “Parkhe ‘001”), Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) and Ikeda et al. (US 2006/0005930 A1 hereinafter “Ikeda”) and Hwang et al. (US 2013/0001899 A1 hereinafter “Hwang”) as applied to claims 15 above and further in view of Yap et al. (US 2011/0147363 A1 hereinafter “Yap”).
Regarding claim 16, Fujisato in view of Parkhe ‘001, Collins, Ikeda and Hwang teaches all of the limitations of claim 15 as applied above including an electrically insulating terminal block (Hwang: 212, Fig. 3, paragraph [0040]).
Fujisato in view of Parkhe ‘001, Collins, Ikeda and Hwang as applied above do not explicitly teach that the terminal block comprises polyether ether ketone.
However, Hwang teaches that the terminal block (212, Fig. 3) may be fabricated from any suitable electrically insulating material.
Further, Yap teaches wherein a terminal block (dielectric block 230, Fig. 2B) comprising polyether ether ketone which electrically insulates portions of a base assembly (129, Fig. 1, 2A, 2B)  from the conductive portions of a substrate support shaft (126, Fig. 1, 2A, 2B) (paragraph [0038] and [0040]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyether ether ketone as an insulating material of the terminal block in view of teachings of Yap in the apparatus of Fujisato in view of Parkhe ‘001, Collins, Ikeda and Hwang as a known suitable alternative material of a terminal block which would enable suitable electrically insulating portions of a base from conductive portions of a shaft in a substrate support assembly (Yap: paragraph [0038]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim 25 -29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisato et al. (US 2010/0244350 A1 hereinafter "Fujisato") in view of Parkhe et al. (US 2008/0089001 A1 hereinafter “Parkhe ‘001”), Collins et al. (US 2010/0018648 A1 hereinafter “Collins”) and Ikeda et al. (US 2006/0005930 A1 hereinafter “Ikeda”) as applied in claims 13, 14, 18 above and further in view of Flanigan et al. (US 6,081,414 hereinafter “Flanigan”).
Regarding claim 25, Fujisato in view of Parkhe ‘001, Collins and Ikeda teach all of the limitations of claim 13 as applied above but does not explicitly teach a ring element extending about the puck and at least partially seated in contact with a recessed ledge of the electrically insulating material.
However, Parkhe ‘001 teaches a ring assembly (comprising cover ring 178 and deposition ring 176, Fig. 5) including a ring element (comprising deposition ring 176, Fig. 5) extending about the puck (comprising 24, Fig. 5) and at least partially seated in contact with a recessed ledge of the electrically insulating material (comprising 24, Fig. 5) wherein the ring assembly is engaged with a shield 174 which captures process deposits (paragraph [0043]).
Additionally, Fujisato teaches a shield (cylindrical protection cover 90, Fig. 1) surrounding the processing space (paragraph [0037]) but is silent regarding a ring element.
Further, Flanigan teaches a ring assembly (comprising waste ring 108, cover ring 138, Fig. 1) including a ring element (comprising waste ring 108,Fig. 1) extending about the puck (comprising electrostatic chuck 105, Fig. 1) and at least partially seated in contact with a recessed ledge of the electrically insulating material (comprising 105, Fig. 1, col 4 line 15-17) wherein the ring assembly is engaged with a shield (150, Fig. 1) which prevents unwanted deposition into the lower chamber region (col 4 line 4-6), which provides motivation for adding a ring assembly.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a ring assembly (Parkhe ‘001: comprising 176, 178, Fig. 5) including a ring element (Parkhe ‘001: 176, Fig. 5) and to configure/change the shape profile of the electrically insulating material of the puck of Fujisato (comprising 38, Fig. 1) to have a ledge shape to further couple the ring assembly with the shield (Fujisato: 90, Fig. 1) in view of teachings of Parkhe ‘001 and Flanigan in the apparatus of Fujisato in view of Parkhe ‘001, Collins and Ikeda because with regards to the ledge shape of the electrically insulating material of the puck, the ledge shape would help enable engagement of the ring to the substrate 
Regarding claim 26, Fujisato in view of Parkhe ‘001, Collins, Ikeda, and Flanigan teaches all of the limitations of claim 25 as applied above including a ring element (Parkhe ‘001: comprising 176, Fig. 1).
Fujisato in view of Parkhe ‘001, Collins, Ikeda, and Flanigan as applied above do not explicitly teach that the ring element is characterized by an outer annular radius substantially equivalent to the outer radius of the electrically conductive plate.
However, Parkhe ‘001 further teaches that the ring element (176, Fig. 5) is characterized by an outer annular radius substantially equivalent to the outer radius of the electrically conductive plate (40, Fig. 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the ring element (Parkhe ‘001: comprising 176, Fig. 5) such that the outer annular radius substantially equivalent to the outer radius of the electrically conductive plate in view of teachings of Parkhe ‘001 in the apparatus of Fujisato in view of Parkhe ‘001, Collins, Ikeda, and Flanigan to enable suitable or optimal coverage/protection of the periphery of the substrate support/wafer chuck assembly.
Regarding claim 27, Fujisato in view of Parkhe ‘001, Collins, Ikeda, and Flanigan teaches all of the limitations of claim 25 as applied above including a ring element (Parkhe ‘001: 176, Fig. 5) and an electrically conductive plate (Fujisato: comprising 146 and 118, Fig. 1, 2, 3, 7, 8). With regards to limitation “wherein the ring element is at least partially stead on the electrically conductive plate,” Fujisato teaches that the electrically conductive plate (comprising 146 and 118, Fig. 2, 3, 7, 8) surrounds an outer perimeter of the wafer chuck assembly (32, Fig. 1) and defines an outer radius of the wafer chuck assembly (32, Fig. 1). When adding the ring element of Parkhe ‘001 (176, Fig. 5) , which extends from a ledge of the electrically insulating 
Regarding claim 28, Fujisato in view of Parkhe ‘001, Collins, Ikeda, and Flanigan teaches all of the limitations of claim 25 as applied above. 
Fujisato in view of Parkhe ‘001, Collins, Ikeda, and Flanigan does not explicitly teach that the connective element is bolted to the electrically conductive plate.
However, Fujisato further teaches that the connective element (comprising 100A, Fig. 1, 2, 7, 8) is screwed to the electrically conductive plate (comprising 118, Fig. 1, 2, 7, 8) (paragraph [0048]). Fujisato additionally teaches that bolts can be used to integrally connect the electrically conductive plate (comprising 118, Fig. 1, 2, 7, 8) with a cooling jacket 120 (paragraph [0045], bolts not shown).
Additionally, Parkhe ‘001 that a bolt (44a, Fig. 5) is a suitable alternative connector to join a connective element (comprising 42, Fig. 5) to a plate (comprising pedestal flange 26, Fig. 5)(paragraph [0035]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bolt the connective element to the electrically conductive plate in view of teachings of Fujisato and Parkhe ‘001 as a known suitable means of joining two structures in a wafer chuck assembly/substrate support assembly.
Regarding claim 29, Fujisato in view of Parkhe ‘001, Collins, Ikeda, and Flanigan teaches all of the limitations of claim 25 and 28 as applied above including a ring element .
Response to Arguments
Applicant's arguments filed 19 Jan 2021 have been fully considered but they are not found persuasive due to new grounds of rejection necessitated by applicant’s amendments as further explained hereunder.
Applicant argues (pages 8) regarding amended independent claim 1 that none of the cited documents teach amended claim 1 limitation “an edge ring defining a contact surface, wherein the contact surface is disposed on and in contact with the recessed ledge of the electrically insulating material and on and in contact with a portion of the electrically conductive plate defining the recessed cavity within the electrically conductive plate.”
Examiner respectfully disagrees and explains that claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Collins in view of Parkhe ‘001 and Ikeda.  Further, Collins teaches amended claim 1 limitation with regards to the edge ring (Collins: comprising process kit 212 including annular process kit insulator 220, Fig. 1B, paragraph [0020]; comprising collar 214 and unlabeled ring 
Applicant argues (page 8) regarding amended independent claim 13, that none of the cited art, alone or in combination teaches amended limitation “a connective element is disposed between the inner puck element and the electrically insulating material, wherein the connective element is at least partially seated within the cavity of the electrically conductive plate wherein the inner puck element is characterized by an outer radius defined by an outer sidewall, and wherein the connective element encompasses the inner puck element and extends along the outer sidewall of the inner puck element.”
Examiner responds that claim 13 rejection has been modified as necessitated by applicant’s amendments. Currently claim 13 is rejected as being unpatentable over Fujisato in view of Parkhe ‘001, Collins, and Ikeda as discussed in detail above, wherein Fujisato teaches the connective element (100A, Fig. 2, 3, 7, 8) and inner puck element (132B, Fig. 2, 3, 7,8) as required in claim 13. Examiner notes that claim 13 is silent regarding the material of the connective element.
In light of the above, independent claims 1 and 13 are rejected.
Additionally, dependent claims 7-11, 14-16, 18, 21-29 are also rejected.
Examiner further notes that further claim recitations regarding the particular configuration of the connective element with respect to the ring, the inner puck element, and the top electrically insulating material as disclosed in paragraph [0022]-[0023] of the instant application, could help to further distinguish the claims over the cited art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-







/LAUREEN CHAN/Examiner, Art Unit 1716


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716